Argued November 16, 1927.
The only difference between this case and the case of Pittsburgh Terminal Coal Corporation v. Robert Potts, appellant, No. 75 April Term, 1928, in which we filed an opinion on November 23, 1927, is that the lease involved in this case was made between the present appellant, John McClements, as lessee, and the appellee, as lessor, after the merger proceedings referred to in that opinion and for premises located in Washington County. The covenants of this lease, including the phrase "waives all right to error," are identical with *Page 30 
those contained in the lease considered in the Potts case.
For the reasons stated at length in the opinion filed at No. 75, April T., 1928, the decree of the Court of Common Pleas of Washington County dismissing the petition to strike off the judgment in ejectment is affirmed.